      Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 1 of 22



 1   AARON R. GRUBER (CABN 209509)
     agruber@rallsgruber.com
 2   DYLAN J. CROSBY (CABN 299536)
     dcrosby@rallsgruber.com
 3   Ralls Gruber & Niece LLP
     1700 S. El Camino Real, Suite 150
 4   San Mateo, CA 94402
     Telephone: 650.445.0543
 5
     Attorneys for Counter-Defendant
 6   PACIFIC GAS & ELECTRIC COMPANY

 7

 8                          UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10                                 OAKLAND DIVISION

11    In Re                                    Case No. 4:20-cv-05381-HSG (Lead Case)

12    PG&E CORPORATION                         (Reference withdrawn from Bankruptcy Case
                                               No. 19-30088, Adv. Proc. No. 20-03019 and
13            v.                               Adv. Proc. No. 19-03008)
14    AECOM TECHNICAL SERVICES, INC.
                                               (Consolidated with Case No. 3:20-cv-08463-
15                                             EMC)

16                                             DECLARATION OF DYLAN J. CROSBY
                                               IN SUPPORT OF PG&E’S MOTION FOR
17                                             RULE 54(b) JUDGMENT AS TO AECOM
                                               AND JH KELLY’S MECHANIC’S LIEN
18                                             CLAIMS

19                                             [Fed. R. Civ. P. 54(b)]

20                                             Date:             December 2, 2021
                                               Time:             2:00 p.m.
21                                             Courtroom:        2, 4th Floor
                                               Judge:            Hon. Haywood S. Gilliam, Jr.
22
                                               Complaint Filed: January 25, 2019
23                                             Trial Date:      February 14, 2022
24

25

26

27

28
      CROSBY DECL. ISO PG&E’S            -1-              CASE NO. 4:20-CV-05381-HSG
      MOTION FOR RULE 54(b) JUDGMENT
      Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 2 of 22



 1           I, Dylan J. Crosby, declare:

 2           1.       I am an attorney at Ralls Gruber & Niece LLP and counsel of record for Pacific Gas

 3   & Electric Company (PG&E) in this action. I make this declaration in support of PG&E’s Rule

 4   54(b) Motion for Judgment as to AECOM Technical Services, Inc. (AECOM) and JH Kelly, LLC’s

 5   (JH Kelly) Mechanic’s Lien Claims. Unless indicated otherwise, I have personal knowledge of the

 6   matters set forth below and if called as a witness, I could and would testify competently thereto.

 7           2.       Attached as Exhibit A is a true copy of my offices April 30, 2021, letter to

 8   AECOM’s counsel.

 9           3.       Attached as Exhibit B is a true copy of my offices April 30 letter to JH Kelly’s

10   counsel.

11           4.       Attached as Exhibit C is a true copy of the May 5 letter sent by AECOM’s counsel

12   to my offices.

13           5.       Attached as Exhibit D is a true copy of my offices June 15 letter to JH Kelly’s

14   counsel.

15           6.       Attached as Exhibit E is a true copy of the June 25 letter sent by JH Kelly’s counsel

16   to my offices.

17           7.       Attached as Exhibit F is a true copy of the June 28-July 9 e-mail correspondence

18   between my offices and AECOM’s counsel.

19           8.       Attached as Exhibit G is a true copy of my July 7 e-mail correspondence to JH

20   Kelly’s counsel. Following my July 7 e-mail, counsel for JH Kelly and PG&E discussed a

21   resolution concerning PG&E’s request for judgment as to JH Kelly’s mechanic’s lien claim. The

22   parties ultimately did not reach a resolution.

23           I declare under penalty of perjury under the laws of the State of California that the foregoing

24   is true and correct.

25           Executed August 16, 2021, Oakland, California.

26
                                                            ____________________________
27                                                          DYLAN J. CROSBY
28
      CROSBY DECL. ISO PG&E’S                         -2-             CASE NO. 4:20-CV-05381-HSG
      MOTION FOR RULE 54(b) JUDGMENT
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 3 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 4 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 5 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 6 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 7 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 8 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 9 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 10 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 11 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 12 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 13 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 14 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 15 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 16 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 17 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 18 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 19 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 20 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 21 of 22
Case 4:20-cv-05381-HSG Document 68-1 Filed 08/16/21 Page 22 of 22
